Citation Nr: 1503295	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-04 419	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for residuals of a cerebrovascular accident.  

8.  Entitlement to service connection for trochanteric bursitis as secondary to degenerative joint and disc disease.  

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

10.  Entitlement to a disability rating in excess of 10 percent for degenerative joint and disc disease of the lumbosacral spine with herniated nucleus pulpous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


